                                                          Case 3:21-cv-05968-WHO Document 13-4 Filed 09/09/21 Page 1 of 2



                                                      1   SHARTSIS FRIESE LLP
                                                          ANTHONY B. LEUIN (Bar #95639)
                                                      2   aleuin@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      3   fdraper@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      4   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      5   Facsimile:    (415) 421-2922

                                                      6   Attorneys for Defendant
                                                          FAIRWINDS ESTATE WINERY, LLC
                                                      7

                                                      8                                 UNITED STATES DISTRICT COURT

                                                      9                                NORTHERN DISTRICT OF CALIFORNIA

                                                     10

                                                     11   KINSALE INSURANCE COMPANY, a                  Case No. 3:21-cv-05968
                                                          Virginia corporation,
                                                     12                                                 [PROPOSED] ORDER GRANTING
                      SAN FRANCISCO, CA 94111-3598




                                                                          Plaintiff,                    DEFENDANT’S MOTION TO DISMISS
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                                                                        OR, IN THE ALTERNATIVE, STAY
                           EIGHTEENTH FLOOR




                                                     13
                                                                 v.                                     PROCEEDINGS
                                                     14
                                                          FAIRWINDS ESTATE WINERY, LLC, a
                                                     15   California limited liability company,         Date:         October 27, 2021
                                                                                                        Time:         2:00 p.m.
                                                     16                   Defendant.                    Courtroom:    2
                                                                                                        Judge:        Hon. William H. Orrick
                                                     17
                                                                                                        Complaint Filed:    August 2, 2021
                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Case No.               [PROPOSED] ORDER GRANTING DEFENDANT’S MTN TO
                                                          3:21-cv-05968                     DISMISS/STAY PROCEEDINGS
                                                          Case 3:21-cv-05968-WHO Document 13-4 Filed 09/09/21 Page 2 of 2



                                                      1             On October 27, 2021, at 2:00 p.m., Defendant Fairwinds Estate Winery, LLC’s Motion

                                                      2   To Dismiss Or, In The Alternative, Stay Proceedings (the “Motion”) came on for hearing.

                                                      3             IT IS HEREBY ORDERED that Defendant’s Motion is granted and this action is

                                                      4   dismissed with prejudice.

                                                      5

                                                      6
                                                          Dated: October ____, 2021
                                                      7                                                 By:        Honorable William H. Orrick
                                                                                                                   United States District Court Judge
                                                      8

                                                      9

                                                     10

                                                     11

                                                     12
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP




                                                          9051821
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                      -1-
                                                          Case No.              [PROPOSED] ORDER GRANTING DEFENDANT’S MTN TO
                                                          3:21-cv-05968                    DISMISS/STAY PROCEEDINGS
